Title: From George Washington to William Heath, 8 May 1781
From: Washington, George
To: Heath, William


                        

                            Dear SirHead Quarters New Windsor May 8th 1781
                        
                        Distressed beyond expression, at the present situation & future prospect of the Army, with regard to
                            provisions; and convinced with you, that, unless an immediate and regular supply can be obtained, the most dangerous
                            consequences are to be apprehended, I have determined to make one great effort more on the subject—And must request that
                            you will second & enforce my representations to, and requisitions upon the New England States, by your personal
                            application to the several Executives, and even Assemblies, if fitting, as I suppose they will be, in the course of this
                            month.
                        From your intimate knowledge of our embarrassed & distressed Circumstances, and great personal
                            influence with the Eastern States, I am induced to commit the execution of this interesting & important business
                            to you, And wish you to set out on this mission, as early as may be convenient. I am Dear Sir With great regard &
                            esteem your most Obedt Servt
                        
                            Go: Washington
                        
                    